391 F.2d 294
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.WAYCROSS SPORTSWEAR, INC., Respondent.
No. 24719.
United States Court of Appeals Fifth Circuit.
March 14, 1968.

Marcel Mallet-Prevost, Asst. Gen. Counsel, N.L.R.B., Elliott Moore, Atty., N.L.R.B., Washington, D.C., Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Paul J. Spielberg, Gregory L. Hellrung, Attys., N.L.R.B., for petitioner.
E. Kontz Bennett, Waycross, Ga., for respondent; Bennett, Pedrick & Bennett, Waycross, Ga., of counsel.
Before WISDOM, BELL and DYER, Circuit Judges.
PER CURIAM:


1
During an organizational campaign by the Amalgamated Clothing Workers among the employees of Waycross Sportswear Company, the Company took certain actions which became the basis for section 8(a)(1) and (3)1 charges before the Board.  The Board adopted the findings and conclusions of the Trial Examiner to the effect that section 8(a)(1) had been violated by interrogation of and attempts to influence employees, and that section 8(a)(3) had been violated in the discharge of employee Cowart because he had engaged in union activities.


2
The findings on the section 8(a)(1) charges are fully supported by the evidence.  The evidence concerning the section 8(a)(3) charge in conflicting and the Board's decision rested on credibility choices.  Being bound by these credibility determinations, Nabors v. N.L.R.B., 5 Cir., 1963,323 F.2d 686, 692, we conclude that there is substantial evidence in the record as a whole to support the Board's finding that Cowart was discharged in violation of section 8(a)(3).


3
Enforced.



1
 29 U.S.C.A. 158(a)(1), (3)